Citation Nr: 1136310	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  97-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from September 1973 to June 1978; he was discharged under other than honorable conditions.  In a January 1979 Administrative Decision, the RO determined that the discharge was considered to be under conditions other than dishonorable and did not constitute a bar to Department of Veterans Affairs (VA) benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 1996 rating action by the VA Regional Office (RO) located in Waco, Texas.

In the August 1996 rating action, the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran subsequently filed a timely appeal.  In a July 2004 decision, the Board remanded this case for additional development. 

Subsequent to the Board's July 2004 remand, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the issue on appeal was previously described as entitlement to service connection for PTSD, in light of Clemons, the issue in the instant appeal is now properly understood as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  

In March 2008 and June 2009, the Veteran testified before a Decision Review Office (DRO).  Transcripts of these hearings are in the Veteran's claims folder.

In a December 2003 letter, and in the Veteran's October 2007 substantive appeal, he indicated that he desired a Travel Board hearing at the local RO before a member of the Board.  However, in October 2009, the Veteran cancelled his Travel Board hearing request.


In a February 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder.  The Board also denied the Veteran's claim for service connection for the residuals of influenza, claimed as the swine flu.  In addition, the Board remanded a claim for service connection for hepatitis C to the RO for further development.  

The Veteran subsequently appealed to the Court.  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of the Secretary, and the Veteran, by and through his attorney-representative, filed a Joint Motion for Partial Vacatur and Remand (Joint Motion) to the Board, dated in October 2010.  In an Order, dated in October 2010, the Court granted the Joint Motion, and that part of the Board's February 2010 decision that denied service connection for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder, was vacated.  The Court also stated that the Veteran had abandoned his claim for service connection for the residuals of influenza, claimed as the swine flu.  Moreover, because the Board had remanded the claim for service connection for hepatitis C, that issue was outside the Court's jurisdiction.  The case was remanded to the Board for compliance with the directives stipulated in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, service records show that the Veteran had active military service from September 1973 to June 1978.  The Veteran's only foreign service was in Germany from November 1975 to May 1976.  While he was in Germany, he was assigned to Co 1/12th Cav (Company C, 1/12th Cavalry).  His Military Occupational Specialty (MOS) was as an infantryman, and he received the National Defense Service Medal.   


In the October 2010 Joint Motion, the parties stated that a remand was required because the Board failed to comply with its duty to assist the Veteran in the verification of his alleged in-service PTSD stressors, and also because its decision relied upon an inadequate VA examination.  With respect to the Board's duty to assist, the parties indicated that the Veteran had alleged a variety of putative in-service PTSD stressors, to specifically include an allegation that in November 1975, he watched a tank in front of him drive off the edge of a mountain in Germany.  According to the Veteran, all of his fellow service members in the tank perished in the accident.  Although the evidence of record demonstrated that the RO had requested verification of the November 1975 tank accident from the National Personnel Records Center (NPRC) and had received a response that "the requested information [was] not in the file," the parties stated that the NPRC was not the proper resource for verification of unit accidents or activities.  NPRC maintained the military personnel and health records of individual veterans, not unit records.  Thus, absent searching the Veteran's file for evidence of his personal involvement in a tank crash, which he did not allege, NPRC could not provide adequate stressor verification in this case.  On the other hand, the U.S. Army and Joint Services Records Research Center (JSRRC) maintained unit records of the type that could potentially verify the Veteran's claimed stressor of witnessing the crash of another tank assigned to his unit.  According to the parties, the RO's failure to seek verification from JSRRC violated the duty to assist.  Therefore, in light of the above, the Board finds that the RO should contact the JSRRC, or any other appropriate federal agency, in order to attempt to corroborate the claimed November 1975 tank accident.   

In the October 2010 Joint Motion, the parties also stated that the Board failed to ensure compliance with the duty to assist in that the Veteran received an inadequate medical examination for his "acquired psychiatric disorder" claim.  Pursuant to Clemons, supra, the Board expanded the Veteran's PTSD claim to comprise a generalized acquired psychiatric disorder claim.  Such conversion required the Board to ensure compliance with the duty to assist as to the acquired psychiatric disorder, as well as to PTSD.  The parties recognized that in June 1996, the Veteran underwent a VA examination.  However, the examination only addressed the Veteran's alleged PTSD, and did not address his other diagnosed psychiatric disorders, such as depression.  Therefore, in light of the foregoing, the Board finds that a new VA examination, as specified in greater detail below, should be performed.    

The Board further notes that during the pendency of the appeal, the regulations concerning PTSD service connection claims for non-combat Veterans were amended.  See 75 Fed. Reg. 39843 (July 13, 2010); see 38 C.F.R. § 3.304(f).  In general, service connection for PTSD requires medical evidence showing a diagnosis of the condition, a link, established by medical evidence, between current symptoms and an in-service stressor.  Id.  The amended regulations significantly changed the necessary stressor evidence for non- combat Veterans.  75 Fed. Reg. 39843 (July 13, 2010).  The amended regulations provide the following:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In this case, the Veteran has reported numerous in-service stressful events in addition to the alleged tank accident.  Specifically, as noted by the Veteran in a June 1995 application and August 2004 PTSD Questionnaire, he stated that in 1973 or 1974, he was supposed to be on a plane that was scheduled to fly from Fort Hood to Fort Bliss.  According to the Veteran, he could not go "because of business," and a friend, Private E.B. took his place.  The plane crashed killing all aboard.  In this regard, the Board recognizes that in a September 2005 deferred rating action, the RO reported that Private B. was not listed in the Department of Defense Casualty Database for 1974.  Nevertheless, the Board notes that the RO should contact the JSRRC, or any other appropriate federal agency, in order to attempt to corroborate the alleged plane crash.        

In regard to the Veteran's other stressors, in the Veteran's June 1995 application, he stated that during service, he was always "on alert" for being sent to Vietnam, which made him nervous.  In addition, in a March 2007 VA Medical Center (VAMC) outpatient treatment record, it was noted that according to the Veteran, while he was stationed in Germany, he was trained to make bombs and shoot people.  He also noted that he was exposed to small weapons fire and described a stressful atmosphere.  The Veteran reported that he was stationed with German soldiers who did not like American soldiers.  In a Written Brief Presentation, dated in August 2011, the Veteran's attorney-representative indicated that according to the Veteran, while he was stationed in Germany, his duty involved standing on the Berlin wall in order to assist prisoners trying to escape.  The Russians would shoot at the prisoners as they were trying to escape.  

The Board further observes that in an April 2007 statement from the Veteran, he indicated that one of his stressors during service was having influenza.  In regard to this stressor, the Board notes that the evidence of record confirms this stressor.  Although the Veteran's service treatment records do not show any findings of the swine flu, they do show that the Veteran was diagnosed with influenza-like illnesses, to include viral gastritis and upper respiratory infections (URI's).  Thus, to the extent that the Veteran maintains that he experienced the flu during service, this stressor is verified.     

In light of the above, the Board finds that the Veteran's stressors should be considered under the amended version of 38 C.F.R. § 3.304(f).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

2.  The RO must prepare written summaries of the alleged November 1975 tank accident, and the alleged death of Private B. in a 1973 or 1974 plane accident.  These summaries, along with a copy of the Veteran's Department of Defense Form 214 and his service personnel records, must then be sent to the JSRRC with a request that an attempt be made to corroborate the alleged incidents.  Specifically, with respect to the claimed tank accident, the JSRRC should attempt to locate the unit histories, manifests, logs, or any other relevant documentation of the Co 1/12th Cav (the Veteran's unit in Germany), from November 1975 to May 1976, in order to document the alleged stressor involving a tank accident.  If additional information from the Veteran is found by the JSRRC to be needed to conduct meaningful research, such information must be sought by the RO from the Veteran.  If the Veteran does not then respond, no further input from the JSRRC need be sought.

If the JSRRC is unable to provide the specific information requested, they should be asked to direct the RO to the appropriate sources.  Any records or information obtained must be made part of the claims folder.

3.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his psychiatric disabilities.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner must address the following: 

(a) The examiner shall identify all current psychiatric diagnoses, to include PTSD.      

(b) The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, then he or she should state whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are related to a confirmed stressor, to specifically include having influenza during service, or a stressor involving fear of hostile military activity.  The Veteran has reported stressors involving fear of hostile military activity, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).

(c ) In the alternative, the examiner is also asked to express an opinion as to whether the Veteran's other currently diagnosed psychiatric disabilities, to specifically include depression and mood disorder, are at least as likely as not (i.e., 50 percent or greater possibility) related to his period of active service.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.  

The examiner is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

4.  The RO must then review and re- adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The RO must also ensure that the development sought in the Board's February 2010 remand regarding the Veteran's claim for service connection for hepatitis C, is completed.  If such action does not grant the benefit claimed, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


